Citation Nr: 0504543	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to July 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Newark, New 
Jersey which granted service connection for left ear hearing 
loss.  The veteran appealed for a higher rating.  As right 
ear hearing loss was already service-connected, and bilateral 
hearing loss is rated as a single disability, the issue on 
appeal is entitlement to a higher rating for bilateral 
hearing loss.  A hearing was held at the RO (i.e. a Travel 
Board hearing) before the undersigned Veterans Law Judge in 
March 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

At his March 2004 l Board hearing, the veteran reported that 
he had been receiving VA outpatient treatment for hearing 
loss at the East Orange VA Medical Center (VAMC) for the past 
three to four years.  Such records are not associated with 
the file and must be obtained.  38 U.S.C.A. § 5103A(b) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should request the East Orange 
VAMC to furnish any medical records 
pertaining to treatment for hearing loss 
or ear disorders from January 2000 to the 
present.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should then re-adjudicate the claim for a 
higher rating for service-connected 
bilateral hearing loss.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




